UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Annual Report AL FRANK FUND AL FRANK DIVIDEND VALUE FUND Al Frank Fund Al Frank Dividend Value Fund ANNUAL REPORT December 31, 2012 Al Frank Funds 85 Argonaut, Suite 220 Aliso Viejo, CA 92656 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 85 Argonaut, Suite 220, Aliso Viejo, CA 92656 alfrankfunds.com Dear Shareholders, While 2013 is off to a terrific start as I draft these comments at the end of January, we can’t help but bid 2012 a fond farewell, especially as returns on both of our Funds were well above the historical averages of 9.8% to 11.9% per annum that stocks returned from 1926-2012, according to data from Morningstar.And given that the expectations of many folks were that double-digit returns were highly unlikely, the year was all the more satisfying.Indeed, The Al Frank Fund – Investor Class (VALUX) posted a return of 17.26% for the 12 months ended December 31, 2012, while the Al Frank Dividend Value Fund – Investor Class (VALDX) posted a return of 17.20%, both figures comparing favorably to the 16.42% total return of the Russell 3000® Index and the 16.00% total return of the S&P 500® Index over the same period. The following attribution analysis illustrates some of the reasons why the Funds performed as they did during 2012 relative to their benchmarks, the Russell 3000® Index and the S&P 500® Index. A solid fourth quarter, with The Al Frank Fund – Investor Class (VALUX) enjoying a return of 3.44%, relative to 0.25% return for the Russell 3000® Index and a -0.38% return for the S&P 500® Index for the same period, helped push the Fund to benchmark-beating performance for the year.During 2012, the Fund benefited from an overweight position and stock selection within the Consumer Discretionary and Energy sectors.In addition, the Fund realized relatively better returns from stock selection and an underweight position in the Utilities and HealthCare sectors.A material underweight position and slightly weaker stock selection within the Finance sector was the major detractor from relative performance.Additionally, relatively poor stock selection within the Telecommunication Services and Information Technology sectors pulled down aggregate performance during the year. The Al Frank Fund’s allocation to small-cap stocks and selection within the market cap strata provided the largest boost to relative performance.Additionally, overweight positions and stock selection in the mid- and large-cap spaces benefited the Fund during the Al Frank Fund AVERAGE ANNUAL TOTAL RETURN AS OF 12.31.12 Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 17.26% 17.55% 16.42% 16.00% 5 years 0.21% 0.47% 2.04% 1.66% 10 years 10.24% N/A 7.68% 7.10% Since 1.2.98 inception 9.61% 1.07% 4.79% 4.44% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class – 1.52%; Advisor Class – 1.27% Net Annual Fund Operating Expenses: Investor Class – 1.50%; Advisor Class – 1.25% The advisor has contractually agreed to waive fees through April 30, 2014.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect the redemption fee. Had the fee been included, returns would be lower. Al Frank Dividend Value Fund AVERAGE ANNUAL TOTAL RETURN AS OF 12.31.12 Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 17.20% 17.49% 16.42% 16.00% 5 years 0.58% 0.83% 2.04% 1.66% Since 9.30.04 inception 4.57% 1.55% 5.65% 5.21% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class – 2.04%; Advisor Class – 1.79% Net Annual Fund Operating Expenses: Investor Class – 1.99%; Advisor Class – 1.74% The advisor has contractually agreed to waive fees through April 30, 2014.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect the redemption fee. Had the fee been included, returns would be lower. 2 year.However, a material underweight position amongst giant-size companies negatively impacted relative performance.Looking at specific stocks, the top five positions that had the greatest positive impact on the portfolio during 2012 were Seagate Technology PLC, M.D.C. Holdings, Inc., Cooper Tire & Rubber Co., Marathon Petroleum Corp. and Ship Finance International Ltd.On the other side of the ledger, Nippon Telegraph and Telephone Corp., Norfolk Southern Corp., Delta Apparel, Inc., American Software, Inc. and Staples, Inc. had the largest negative impact. The Al Frank Dividend Value Fund – Investor Class (VALDX) produced returns of 3.34% during the fourth quarter, relative to a 0.25% return for the Russell 3000® Index and a -0.38% return for the S&P 500® Index for the same period, propelling the Fund to a benchmark-topping return for the full year.During 2012, the Fund benefited from an overweight position and stock selection within the Consumer Discretionary, Energy and Industrials sectors.Relatively weak stock selection within the Materials and the Telecommunication Services sectors, as well as an underweight position and slightly poor selection in the HealthCare sector, pulled down aggregate performance during the period. Al Frank Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Cooper Tire & Rubber Co. % Information Technology % 2 Walt Disney Co. % Energy % 3 Marathon Petroleum Corp. % Industrials % 4 Comcast Corp. % Consumer Discretionary % 5 Eaton Corp. % Financials % 6 MDC Holdings, Inc. % Health Care % 7 McKesson Corp. % Securities Lending Collateral % 8 Seagate Technology PLC % Materials % 9 Bristow Group, Inc. % Consumer Staples % 10 JPMorgan Chase & Co. % Telecommunication Services % 11 Exxon Mobil Corp. % Utilities % 12 Yamana Gold, Inc % Short-Term Investments % 13 Thermo Fisher Scientific, Inc. % 14 Manpower, Inc. % 15 Ameriprise Financial, Inc. % As of December 31, 2012.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF EQUITY HOLDINGS BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using Bloomberg 3 While the Fund benefited from a relatively overweight position and stock selection within the small- and mid-cap spaces, the material underweight giant-size company position negatively impacted relative performance compared to the benchmark.Looking at specific stocks, the top five positions that had the largest positive impact on the portfolio during 2012 were Whirlpool Corp., Seagate Technology PLC, M.D.C.Holdings, Inc., Ship Finance International Ltd. and Cooper Tire & Rubber Co.On the other side of the ledger, RadioShack Corp., Xyratex Ltd., Staples, Inc., Credit Suisse Group AG and Nippon Telegraph & Telephone Corp. had the largest negative impact. Al Frank Dividend Value Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Cooper Tire & Rubber Co. % Information Technology % 2 Comcast Corp. % Industrials % 3 Seagate Technology PLC % Consumer Discretionary % 4 Aceto Corp. % Financials % 5 Eaton Corp. % Energy % 6 McKesson Corp. % Health Care % 7 Protective Life Corp. % Materials % 8 MDC Holdings, Inc. % Consumer Staples % 9 Whirlpool Corp. % Telecommunication Services % 10 Ameriprise Financial, Inc. % Utilities % 11 Walt Disney Co. % Short-Term Investments % 12 Abbott Labs % 13 DTE Energy Co. % 14 Cisco Systems, Inc. % 15 Baxter International, Inc. % As of December 31, 2012.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF EQUITY HOLDINGS BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using Bloomberg 4 We know that we will not always be able to outperform the benchmarks in the short run, especially as our focus is always on the long-term prospects of the Funds and the stocks contained therein.As such, we remain pleased with our long-term performance comparisons.For example, as of 12/31/12,the Al Frank Fund – Investor Class (VALUX) has enjoyed a 9.61% annualized rate of return since its inception on January 2, 1998, compared to a 4.79% annualized return for the Russell 3000® Index and a 4.44% annualized return for the S&P 500® Index over the same period.As of 12/31/12, the Al Frank Dividend Value Fund – Investor Class (VALDX), with its emphasis on dividend-paying stocks, has had a 4.57% annualized rate of return since its inception on September 30, 2004, versus a 5.65% annualized return for the Russell 3000® Index and a 5.21% annualized return for the S&P 500® Index over the same period. Remember that both of our Funds are broadly diversified with exposure across nearly all market sectors.Also, as the pie charts above illustrate, we remain very much an all-cap manager, with representation in micro-, small-, mid-, large- and giant-caps.We have always been equal opportunity stock pickers, free to go where we believe the bargains reside. In fact, in recent years we have moved more toward larger-cap holdings, given the opportunities presented by the relative inexpensive valuations that were created as a result of small- and mid-cap stocks dramatically outperforming since the turn of the millennium.Continued support for the shift can be found in the December 2012 S&P Indices Market Attributes report.Standard & Poor’s states that the price return since December 1999 on the Large-Cap S&P 500® Index has been -2.93% through December 31, 2012, compared to +129.48% for the S&P MidCap 400® Index and +140.94% for the S&P SmallCap 600® Index.And on the valuation side, Standard & Poor’s shows a price to earnings ratio of 12.7 times 2013 estimated earnings for the S&P 500® Index versus 15.5 for the S&P MidCap 400® Index and 16.1 for the S&P SmallCap 600® Index. ***** To be sure, the year just completed was terrific for the equity markets, especially considering the laundry list of obstacles that stocks had to overcome.While every year has its share of headwinds (2011 had unrest in the Middle East, an earthquake and tsunami in Japan and the Standard & Poor’s downgrade of the U.S. credit rating, to name a few), investors in 2012 faced the ‘London Whale’ debacle at JPMorgan Chase, more drama in the long-playing European debt crisis, the Facebook IPO disaster, a ‘trading glitch’ that led to the near-collapse of Knight Capital, a slowdown in Chinese economic growth and a polarizing U.S. election.And I haven’t even mentioned the tragedies in Aurora, Benghazi and Newtown, as well as the devastation of Superstorm Sandy, the sinking of the Costa Concordia and the dysfunction in Washington that sent the country, for a day, over the ‘Fiscal Cliff.’ Of course, we do not think it should be a grand surprise that stocks performed as well as they did, what with equity valuations reasonable, interest rates at microscopic levels, corporate profits and balance sheets healthy, and investor sentiment appearing a long way from enthusiastic.The New Year was rung in with gusto as stocks rallied anew following word that the House of Representatives late on New Year’s Day passed the Senate’s American Taxpayer Relief Act of 2012. “American Taxpayer Relief Act of 2012” is quite a name for a piece of legislation that seems to raise taxes on just about every Tom, Dick & Harry, but the common refrain on Wall Street was that it could have been a whole lot worse! After all, the conventional wisdom had the upper end of the tax code reverting to 39.6% on individuals/couples earning more than $200K/$250K and dividends being taxed at ordinary income rates.Thus, folks could actually cheer an increase in taxes as the upper threshold was set at $400K/$450K and dividends (ignoring the 3.8% ObamaCare tax on investment income for those in the upper income ranges) rose only to 20% for those in the top bracket. We can’t underestimate the impact that the uncertainty related to taxes has had on investment decisions, both at the individual and corporate level.We suspect that many folks have been in the same boat as John Odland, CFO of MacMillan-Piper, a freight-transport firm in Seattle, who was recently quoted in The Wall Street Journal as saying, “We’re all sitting on the sidelines right now wondering what’s going to happen to us.Let’s just wait and see what these knuckleheads [Congress] do.” The resolution of the tax portion of the ‘Fiscal Cliff’ debate has moved a few investors off the sidelines, but we hardly expect a sea change in investor sentiment.No doubt, animal spirits are not about to be unleashed en masse, especially as the debt ceiling and sequestration are major unresolved issues looming on the horizon, while the inevitable cutbacks in government spending (not to mention higher 5 taxes) will not help economic growth this year.That said, we believe in periods of great uncertainty, investors should take a deep breath and keep focused on their long-term objectives. Just in the 15 years that the Al Frank Fund has been in existence, we have survived a Presidential impeachment, the bursting of the ‘Tech Bubble,’ September 11, various accounting scandals, the second Iraq War, the financial crisis of 2008, a housing depression, European contagion and the downgrade of the U.S. government’s credit rating! Though there was and still is plenty about which to be concerned, once again we have witnessed the merits of maintaining faith in the equity markets in general and our brand of dividend-focused, all-cap value investing in particular.We believe, stock volatility will continue to be high, especially given near-term worries about the debt ceiling debate, sequestration and the strength of corporate profit growth, but we offer the friendly reminder that this is what creates the opportunities for us to potentially buy undervalued companies while selling those that are fairly-valued.To be sure, we are always fine-tuning our analyses as we’ll never relinquish the right to get smarter, but we have been unwavering in our belief that inexpensively-priced stocks merit a significant spot in most every asset allocation. ***** We pride ourselves on our educational heritage and we are always striving to keep shareholders and prospective shareholders abreast of our thinking.While many are receiving our philosophical musings via their subscriptions to The Prudent Speculator newsletter, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free electronic offerings. All of us at AFAM | Innealta Capital thank you for your continued loyalty and patronage.We appreciate the faith you have shown in us and I am proud to say that I continue to invest my own money right alongside our shareholders in both of our Funds. Sincerely, John Buckingham Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. This material must be preceded or accompanied by a prospectus.Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible.Investing in securities of small- and medium-capitalization companies will involve greater price volatility and more limited liquidity than large-capitalization companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. Diversification does not assure a profit or protect against loss in a declining market. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and difference in accounting methods. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies.It is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is reconstituted annually to ensure new and growing equities are reflected. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The S&P MidCap 400® Index is a capitalization-weighted index which measures the performance of the mid-range sector of the U.S. stock market. The S&P SmallCap 600® Index is a capitalization-weighted index which measures the performance of the small-range sector of the U.S. stock market. You cannot invest directly in an index. Price to earnings ratio is a valuation ratio of a company’s current share price compared to its per-share earnings. Earning per share is the portion of a company’s profit allocated to each outstanding share of common stock. AFAM/Innealta Capital is the adviser to the Al Frank Funds which were distributed by Quasar Distributors, LLC as of 12/31/12. 6 Al Frank Funds Al Frank Fund Comparison of the change in value of a hypothetical $10,000 investment in Al Frank Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Average Annual Total Return1 Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 17.26% 17.55% 16.42% 16.00% 5 years 0.21% 0.47% 2.04% 1.66% 10 years 10.24% N/A 7.68% 7.10% Since 1.2.98 inception 9.61% 1.07% 4.79% 4.44% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, returns would be reduced. * Commencement of operations on April 30, 2006. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 7 Al Frank Funds Al Frank Dividend Value Fund Comparison of the change in value of a $10,000 investment in the Al Frank Dividend Value Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Average Annual Total Return1 Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 17.20% 17.49% 16.42% 16.00% 5 years 0.58% 0.83% 2.04% 1.66% Since 9.30.04 inception 4.57% 1.55% 5.65% 5.21% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, returns would be reduced. *Commencement of operations on April 30, 2006. 1Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 8 Al Frank Funds EXPENSE EXAMPLE at December 31, 2012 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (7/1/12– 12/31/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the operating expenses limitation agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these costs were included, your transaction costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 9 Al Frank Funds EXPENSE EXAMPLE at December 31, 2012 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 10 Al Frank Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2012 (Unaudited) Al Frank Fund at December 31, 2012 Al Frank Dividend Value Fund at December 31, 2012 Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor's Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 11 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares COMMON STOCKS: 97.80% Value CONSUMER DISCRETIONARY: 13.55% Auto Components: 2.24% Cooper Tire & Rubber Co. $ Hotels, Restaurants & Leisure: 1.07% Royal Caribbean Cruises Ltd. (b) Household Durables: 3.14% M.D.C. Holdings, Inc. Whirlpool Corp. Leisure Equipment & Products: 1.18% Hasbro, Inc. (c) Media: 4.06% Comcast Corp. – Class A Walt Disney Co. Multiline Retail: 0.60% Kohl’s Corp. Specialty Retail: 0.87% Staples, Inc. Textiles, Apparel & Luxury Goods: 0.39% Delta Apparel, Inc. (a) Total Consumer Discretionary (Cost $7,052,617) CONSUMER STAPLES: 3.87% Food & Staples Retailing: 1.40% Walgreen Co. Food Products: 2.47% Archer-Daniels-Midland Co. Tyson Foods, Inc. – Class A Total Consumer Staples (Cost $2,127,625) ENERGY: 14.26% Energy Equipment & Services: 1.83% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. (c) Marine Shipping: 1.58% Ship Finance International Ltd. (b)(c) Oil, Gas & Consumable Fuels: 9.16% Apache Corp. Eni S.p.A – ADR (c) Exxon Mobil Corp. Marathon Oil Corp. The accompanying notes are an integral part of these financial statements. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value ENERGY: 14.26% (Continued) Oil, Gas & Consumable Fuels: 9.16% (Continued) Marathon Petroleum Corp. $ Royal Dutch Shell PLC – ADR Total SA – ADR (c) Oilfield Services/Equipment: 1.69% Bristow Group, Inc. Total Energy (Cost $7,647,160) FINANCIALS: 13.20% Capital Markets: 2.72% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Commercial Banks: 4.35% BB&T Corp. PNC Financial Services Group, Inc. TCF Financial Corp. (c) Wells Fargo & Co. Diversified Financial Services: 1.67% JPMorgan Chase & Co. Insurance: 3.12% MetLife, Inc. Protective Life Corp. Prudential Financial, Inc. Real Estate Investment Trusts (REITs): 1.34% BioMed Realty Trust, Inc. Total Financials (Cost $7,152,574) HEALTH CARE: 12.54% Health Care Equipment & Supplies: 3.84% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Health Care Providers & Services: 4.73% Aetna, Inc. McKesson Corp. Unitedhealth Group, Inc. Life Sciences Tools & Services: 1.61% Thermo Fisher Scientific, Inc. Pharmaceuticals: 2.36% Abbott Laboratories Novartis AG – ADR (c) Total Health Care (Cost $5,702,318) The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value INDUSTRIALS: 14.21% Aerospace & Defense: 4.94% Engility Holdings, Inc. (a) $ General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Construction & Engineering: 0.78% Tutor Perini Corp. (a) Environmental Services: 1.28% Waste Management Inc. Human Resource & Employment Services: 1.61% Manpower, Inc. Machinery: 3.25% Briggs & Stratton Corp. (c) Eaton Corp. PLC (b) Marine: 0.79% Navios Maritime Holdings Inc. (b)(c) Road & Rail: 1.56% Norfolk Southern Corp. Total Industrials (Cost $9,711,168) INFORMATION TECHNOLOGY: 16.26% Communications Equipment: 0.87% Cisco Systems, Inc. Computers & Peripherals: 4.07% Apple Inc. Lexmark International, Inc. – Class A (c) Seagate Technology PLC (b)(c) Xyratex Ltd. (b)(c) Electronic Equipment, Instruments & Components: 1.05% Benchmark Electronics, Inc. (a) Internet Software & Services: 1.06% United Online, Inc. IT Services: 1.45% International Business Machines Corp. Semiconductors & Semiconductor Equipment: 4.30% Alpha & Omega Semiconductor Ltd. (a)(b) Intel Corp. KLA-Tencor Corp. Microchip Technology, Inc. The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value INFORMATION TECHNOLOGY: 16.26% (Continued) Semiconductors & Semiconductor Equipment: 4.30% (Continued) Stmicroelectronics N.V. – ADR (c) $ Software: 3.46% Activision Blizzard, Inc. American Software, Inc. – Class A Microsoft Corp. Total Information Technology (Cost $10,354,781) MATERIALS: 6.02% Chemicals: 1.98% Celanese Corp. – Class A E.I. Du Pont de Nemours and Co. Metals & Mining: 4.04% BHP Billiton Ltd. – ADR Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Materials (Cost $3,265,177) TELECOMMUNICATION SERVICES: 2.37% Diversified Telecommunication Services: 2.37% Nippon Telegraph & Telephone Corp. – ADR Portugal Telecom, SGPS, S.A. – ADR Total Telecommunication Services (Cost $1,956,539) UTILITIES: 1.52% Multi-Utilities: 1.52% DTE Energy Co. Total Utilities (Cost $942,579) Total Common Stocks (Cost $55,912,538) The accompanying notes are an integral part of these financial statements. 15 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares SHORT-TERM INVESTMENTS: 0.68% Value Money Market Fund: 0.68% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.09% (d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $539,949) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 12.13% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.09% (d) (Cost $9,600,942) Total Investments (Cost $66,053,429): 110.61% Liabilities in Excess of Other Assets: (10.61)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan.Total loaned securities had a market value of $9,578,772 at December 31, 2012. (d) Rate shown is the 7-day annualized yield at December 31, 2012. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor’s Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. The accompanying notes are an integral part of these financial statements. 16 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares COMMON STOCKS: 97.98% Value CONSUMER DISCRETIONARY: 13.59% Auto Components: 2.66% Cooper Tire & Rubber Co. $ Household Durables: 3.58% M.D.C. Holdings, Inc. Whirlpool Corp. Health and Personal Care Stores: 1.01% PetMed Express, Inc. Leisure Equipment & Products: 1.13% Hasbro, Inc. Media: 4.09% Comcast Corp. – Class A Walt Disney Co. Specialty Retail: 1.12% Staples, Inc. Total Consumer Discretionary (Cost $1,366,354) CONSUMER STAPLES: 4.87% Food & Staples Retailing: 2.50% Nash Finch Co. Walgreen Co. Food Products: 2.37% Archer-Daniels-Midland Co. Tyson Foods, Inc. – Class A Total Consumer Staples (Cost $670,016) ENERGY: 11.12% Energy Equipment & Services: 1.09% Diamond Offshore Drilling, Inc. Marine Shipping: 1.16% Ship Finance International Ltd. (a) Oil, Gas & Consumable Fuels: 7.55% Apache Corp. Eni S.p.A – ADR Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Total SA – ADR Oilfield Services/Equipment: 1.32% Bristow Group, Inc. Total Energy (Cost $1,175,777) The accompanying notes are an integral part of these financial statements. 17 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value FINANCIALS: 11.45% Capital Markets: 1.75% Ameriprise Financial, Inc. $ Commercial Banks: 1.53% BB&T Corp. Diversified Financial Services: 1.54% JPMorgan Chase & Co. Insurance: 3.04% Protective Life Corp. Prudential Financial, Inc. Investment Banks/Brokers: 1.43% Goldman Sachs Group, Inc. Real Estate Investment Trusts (REITS): 0.97% Anworth Mortgage Asset Corp. Thrifts & Mortgage Finance: 1.19% New York Community Bancorp, Inc. Total Financials (Cost $1,476,878) HEALTH CARE: 10.75% Health Care Equipment & Supplies: 3.04% Baxter International, Inc. Covidien PLC (a) Health Care Providers & Services: 3.33% Aetna, Inc. McKesson Corp. Pharmaceuticals: 4.38% Abbott Laboratories Merck & Co., Inc. Novartis AG – ADR Total Health Care (Cost $1,014,670) INDUSTRIALS: 15.98% Aerospace & Defense: 4.35% Engility Holdings, Inc. (c) L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Environmental Services: 1.42% Waste Management Inc. Human Resource & Employment Services: 1.19% Manpower, Inc. The accompanying notes are an integral part of these financial statements. 18 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value INDUSTRIALS: 15.98% (Continued) Industrial Conglomerates: 1.23% 3M Co. $ Machinery: 3.43% Briggs & Stratton Corp. Eaton Corp. (a) Marine: 1.18% Navios Maritime Holdings Inc. (a) Road & Rail: 1.08% Norfolk Southern Corp. Trading Companies & Distributors: 2.10% Aceto Corp. Total Industrials (Cost $1,976,659) INFORMATION TECHNOLOGY: 17.78% Communications Equipment: 2.64% Cisco Systems, Inc. Telefonaktiebolaget LM Ericsson – ADR Computers & Peripherals: 4.32% Lexmark International, Inc. – Class A Seagate Technology PLC (a) Xyratex Ltd. (a) Electronic Equipment, Instruments & Components: 1.06% Corning, Inc. Internet Software & Services: 1.31% United Online, Inc. IT Services: 1.47% International Business Machines Corp. Semiconductors & Semiconductor Equipment: 4.54% Intel Corp. KLA-Tencor Corp. Microchip Technology, Inc. Stmicroelectronics N.V. – ADR Software: 2.44% Activision Blizzard, Inc. Microsoft Corp. Total Information Technology (Cost $2,264,303) MATERIALS: 7.36% Chemicals: 1.25% E.I. Du Pont de Nemours and Co. The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value MATERIALS: 7.36% (Continued) Metals & Mining: 4.84% BHP Billiton Ltd. – ADR $ Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Yamana Gold, Inc. (a) Steel: 1.27% Nucor Corp. Total Materials (Cost $833,510) TELECOMMUNICATION SERVICES: 2.57% Diversified Telecommunication Services: 2.57% Nippon Telegraph & Telephone Corp. – ADR Portugal Telecom, SGPS, S.A. – ADR Total Telecommunication Services (Cost $392,722) UTILITIES: 2.51% Electric Utilities: 0.83% Exelon Corp. Multi-Utilities: 1.68% DTE Energy Co. Total Utilities (Cost $349,810) Total Common Stocks (Cost $11,520,699) SHORT-TERM INVESTMENTS: 0.88% Money Market Fund: 0.88% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $126,369) Total Investments (Cost $11,647,068): 98.86% Other Assets in Excess of Liabilities: 1.14% Net Assets: 100.00% $ ADR – American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield at December 31, 2012. (c) Non-income producing security. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor’s Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. The accompanying notes are an integral part of these financial statements. 20 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2012 Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value (cost $66,053,429 and $11,647,068, respectively)1 $ $ Cash Receivables: Securities sold Dividends and interest Fund shares sold Securities lending — Prepaid expenses Total assets LIABILITIES Payables: Collateral on securities loaned — Distributions Securities purchased Fund shares redeemed Due to advisor Transfer agent fees and expenses Administration fees Distribution fees Shareholder reporting expenses Audit fees Fund accounting fees Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Advisor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ 1Includes loaned securities with a market value of $ $
